Mr. Justice Mercur
delivered the opinion of the court,
This judgment was entered on a special. verdict. It does not present the facts in a clear and methodical manner. It is not a model to be followed. It may, however, be sufficient to sustain a judgment. The plaintiff in error was served as garnishee of Decker & Halstead, copartners. The jury found that, in fraud of the creditors of the firm, and without the knowledge or consent of Decker, except as to one note (shown by the evidence to be about $40), Halstead assigned and transferred judgments and notes, the property of the firm, amounting to about $2000, to the garnishee; that the transfer of this property was fraudulent, and intended by Halstead and the garnishee to be in payment of Hal-stead’s private debts, and to prevent the same from being used and applied in the paymentof the firm-debts of Decker & Halstead; that the firm was at the time largely in debt, and soon after became insolvent. They further found that, out of the claims thus assigned to the garnishee, he had collected a specific sum in cash, and that he had surrendered to the makers notes, and taken new ones therefor, for a sum certain and of sufficient value, added to the cash received, to exceed by several hundred dollars the sum due to the attaching-creditor, or for which judgment was entered against the garnishee.
It is well settled that one partner cannot make a valid' transfer of firm property, in payment of his individual debt, without the consent of his copartners: Todd v. Lorah, 25 P. F. Smith 155. Such act is a fraud on his copartner, and the right of property in the firm does not pass to the individual creditor. The present case goes still further. Not only was the attempted sale a fraud on the copartner, but it was intended and operated as a fraud on the creditors of the firm. It is, then, clear, under these facts, the purchaser cannot hold the property against the creditors intended to be defrauded. He has no reason to complain of the' amount for which judgment was entered against him. It is for a sum less than he has realized out of the property.
It is further objected that the form of the judgment is wrong. It must be conceded that the reference to the Act of Assembly, and to the case of Bonnaffon v. Thompson, might more appropriately have been made in an opinion of the court than to be interwoven in the judgment.. This, however, is not a fatal error. The form of the judgment can be amended. It is now done by striking out those references so that it shall stand judgment in favor of plaintiff below and against said garnishee for $1250.20 and costs, to be levied of the goods and effects of Decker & Halstead in his *37hands; or, in case he fails or refuses to produce such goods and effects sufficient to satisfy the execution, then to be levied against him as his own proper debt. Thus amended, the
Judgment is affirmed.